18 N.Y.3d 879 (2012)
962 N.E.2d 783
939 N.Y.S.2d 292
2012 NY Slip Op 61174
THE PEOPLE OF THE STATE OF NEW YORK ex rel. RONALD JACKSON, Appellant,
v.
MARK L. BRADT, as Superintendent of Elmira Correctional Facility, et al., Respondents.
Motion No: 2011-1246
Court of Appeals of New York.
Submitted December 5, 2011.
Decided January 17, 2012.
Motion for leave to appeal dismissed upon the ground that this motion for leave to appeal does not lie from the order of the individual Justice of the Appellate Division (see NY Const, art VI, § 3 [b]; CPLR 5602).